DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC 112
Applicant’s arguments, see page 9, filed 14 March 2022, with respect to the rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections of claims 1-12 under 35 USC 112 have been withdrawn. 
35 USC 103 and 102
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive.  Regarding independent claim 1, Applicant argues that “Examiner is not permitted to use same structure (Mu's element 60) to disclose three separate elements of claim 1” (Remarks page 11).  Examiner respectfully disagrees.  Applicant’s claim 1 states that the connectors are “integrally formed,” so Applicant’s subcomponents can be interpreted as part of a larger component, which is Examiner’s interpretation.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., three separate components of the connectors) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues “that the cited references Mu and Mountz, neither individually nor in combination, disclose the following limitations of claim 1” (Remarks page 12).  Examiner respectfully disagrees.  Examiner has already addressed limitation 1), detailed above.  Regarding limitation 2), Mu does indeed teach Applicant’s claimed upper vertical rod “slidably inserted in an inner cavity of a lower In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments that “there is no rational for combining Mu and Mountz” (Remarks page 16) relies on the arguments above that the combination of the Mu and Mountz references fails to teach each and every limitation.  Since those arguments are unpersuasive for the reasons detailed above, these arguments are also unpersuasive for the same reasons.
Applicant’s arguments regarding the other claims rely on similar arguments and are unpersuasive for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200046141 A1 to Mu in view of US 20180303250 A1 to Mountz.
	Re Claim 1, Mu teaches:
	A quickly foldable crib frame (at least Fig. 3A and [0008] “a foldable crib”.), comprising: a first U-shaped surrounding frame and a second U-shaped surrounding frame (at least Fig. 5A elements 11 and [0070] “an upper frame body 11”.), wherein a first surrounding frame connector and a second surrounding frame connector are integrally formed, and are arranged at each of tail ends on both sides of the first U-shaped surrounding frame and the second U-shaped surrounding frame, respectively, the first surrounding frame connector and the second surrounding frame connector on each of both sides are rotatably riveted to an upper vertical rod connector, respectively, the upper vertical rod connector is fixedly sleeved on a top end of an upper vertical rod (at least Fig. 3A element 60 and [0053] “a plurality of second attachment device 60 each of which is located between the upper frame 10 and the supporters 40. Each second attachment device 60 comprises a connecting body 61 which is designed as a T-shaped structure for connecting the upper frame 10 and the corresponding supporters 40. The upper end of the connecting body 61 is sleeved on the upper frame 10, and the lower end of the connecting body 61 is sleeved on one of the supporters 40”), 
a bottom end of the upper vertical rod is slidably inserted in an inner cavity of a lower vertical rod (at least Fig. 2 and [0049] “each of the supporters 40 further comprises an adjusting device 43 which is disposed at a lower portion of the upper upright member 41 and is sleeved with the lower upright member 42, and the adjusting advice 43 is able to be slid upwardly and downwardly along the corresponding lower upright member 42 to change the relative position between the upper upright member 41 and the lower upright member 42”.), 

a bottom end of the lower vertical rod is fixedly inserted in a rotating base, an end of a first bottom horizontal brace rod and an end of a second bottom horizontal brace rod are rotatably riveted to a front side and a rear side of the rotating base, respectively, a first end of a first bottom horizontal brace linkage and a first end of a second bottom horizontal brace linkage are rotatably riveted to inner walls of the first bottom horizontal brace rod and the second bottom horizontal brace rod, respectively, a sliding sleeve is slidably sleeved on the lower vertical rod, and both a second end of the first bottom horizontal brace linkage and a second end of the second bottom horizontal brace linkage are rotatably riveted to the sliding sleeve.
However, Mountz teaches:
a bottom end of the lower vertical rod is fixedly inserted in a rotating base (at least Fig. 5 element 144), an end of a first bottom horizontal brace rod and an end of a second bottom horizontal brace rod are rotatably riveted to a front side and a rear side of the rotating base, respectively, a first end of a first bottom horizontal brace linkage and a first end of a second bottom horizontal brace linkage are rotatably riveted to inner walls of the first bottom horizontal brace rod and the second bottom horizontal brace rod, respectively (at least Figs. 1 and 5 element 18 and [0030] “The connecting members 18 are pivotally connected to the central member 16 and the lower support member 142 by the second hinges 22”.), a sliding sleeve is slidably sleeved on the lower vertical rod, and both a second end of the first bottom horizontal brace linkage and a second end of the second bottom horizontal brace linkage are rotatably riveted to the sliding sleeve (at least Figs. 4-5 element 22 and [0030] “The connecting members 18 are pivotally connected to the central member 16 and the lower support member 142 by the second hinges 22” and [0032] “the second hinge 22 disposed on the central member 16 has a second slot 220, wherein the second slot 220 is aligned with the first slot 160”.).

Re Claim 2, the combination of Mu and Mountz teaches:
The quickly foldable crib frame according to claim 1 (detailed with respect to claim 1). 
Mu further teaches:
comprising riveting pins and plug-in lock blocks, wherein both the first surrounding frame connector and the second surrounding frame connector are rotatably connected to the upper vertical rod connector by one of the riveting pins, and each of the plug-in lock blocks is separably fitted to one of the riveting pins, to be switched between a first state and a second state (at least Fig. 2 element 62 and [0056] “Each second attachment device 60 further comprises a retaining member 62 and a retaining guide groove 620 which is formed in the connecting body 61 and matched with the retaining member 62, wherein the retaining member 62 is telescopically disposed on the upper frame 10 and retained in the retaining guide groove 620”.); 
in the first state, the each of the plug-in lock blocks locks the one of the riveting pins for fixing the first surrounding frame connector, the second surrounding frame connector, and the upper vertical rod connector relative to one another; and in the second state, the each of the plug-in lock blocks is separated from the one of the riveting pins for allowing the first surrounding frame connector and the second surrounding frame connector to be rotatable relative to the upper vertical rod connector (at least [0056] “In the normal state, the retaining member 62 is protruded from the retaining guide groove 620 .
Re Claim 3, the combination of Mu and Mountz teaches:
The quickly foldable crib frame according to claim 2 (detailed with respect to claim 2). 
Mu further teaches:
further comprising first locking lugs, wherein each of the first locking lugs is arranged at the top end of the upper vertical rod, the each of the first locking lugs has a guiding space, wherein an end of one of the plug-in lock blocks passes through the guiding space, and the each of the plug-in lock blocks is engaged with one of the first locking lugs and thus locked by the one of the first locking lugs in the first state (at least Fig. 2 element 62 and [0056] “Each second attachment device 60 further comprises a retaining member 62 and a retaining guide groove 620 which is formed in the connecting body 61 and matched with the retaining member 62, wherein the retaining member 62 is telescopically disposed on the upper frame 10 and retained in the retaining guide groove 620”.).
Re Claim 4, the combination of Mu and Mountz teaches:
The quickly foldable crib frame according to any one of claims 1 (detailed with respect to claim 1). 
Mu further teaches:
wherein a side wall of the upper vertical rod is provided with an elastic locking protrusion (at least Fig. 2 element 432 and [0049] “the push button 432”.), a side wall of the lower vertical rod is provided with at least one locking hole communicating with the inner cavity of the lower vertical rod, and the elastic locking protrusion is configured to be locked into the at least one locking hole, to be switched between a third state and a fourth state; in the third state, the elastic locking protrusion is fitted into one of the at least one locking hole wherein the upper vertical rod is fixed relative to the lower vertical rod; and in the fourth state, the elastic locking protrusion is disengaged from the one of the at least one locking hole wherein the upper vertical rod is slidable in the inner cavity of the lower vertical rod (at least Fig. 2 and [0049] “each of the supporters 40 further comprises an adjusting device 43 which is disposed at a lower portion of the upper upright member 41 and is sleeved with the lower upright member 42, and the adjusting advice 43 is able to be slid upwardly and downwardly along the corresponding lower upright member 42 to change the relative position between the upper upright member 41 and the lower upright member 42. Each of the adjusting device 43 comprises an adjusting body 431 and a push button 432 which is disposed on the adjusting body 431. The adjusting device 43 has a locked state in which the upper upright member 41 is fixed on the lower upright member 42 and an adjustable state in which the upper upright member 41 is able to be upwardly and downwardly slid along the lower upright member 42, the push button 432 can be used to switch the adjusting device 43 from the locked state to the adjustable state, or the adjusting device 43 can be switched from the adjustable state to the locked state”.).
Re Claim 5, the combination of Mu and Mountz teaches:
The quickly foldable crib frame according to claim 4 (detailed with respect to claim 4). 
Mu further teaches:
comprising a plurality of locking holes, wherein the plurality of locking holes are arranged spaced apart from one another in a length direction of the lower vertical rod, and the elastic locking protrusion is configured to be fitted into the plurality of locking holes, as to change a length of extension of the upper vertical rod from the inner cavity of the lower vertical rod (at least Fig. 2 and [0049] “Each of the adjusting device 43 comprises an adjusting body 431 and a push button 432 which is disposed on the .
Re Claim 6, the combination of Mu and Mountz teaches:
The quickly foldable crib frame according to claim 1 (detailed with respect to claim 1). 
Mu does not explicitly teach:
further comprising a sliding sleeve connecting tube, at least one sliding sleeve locking member, and at least one rotating pin, wherein the sliding sleeve connecting tube has an end connected to the sliding sleeve, and the at least one sliding sleeve locking member is slidably inserted in the sliding sleeve connecting tube, wherein an end of the at least one sliding sleeve locking member is configured to extend from the sliding sleeve connecting tube and pass through the sliding sleeve to abut against the lower vertical rod; and the sliding sleeve connecting tube is provided with at least one through hole, and the at least one rotating pin passes through the at least one through hole and abuts against the at least one sliding sleeve locking member, wherein the sliding sleeve connecting tube and the at least one sliding sleeve locking member are fixed relative to each other, and the sliding sleeve is fixed to the lower vertical rod.
However, Mountz teaches:
further comprising a sliding sleeve connecting tube, at least one sliding sleeve locking member, and at least one rotating pin, wherein the sliding sleeve connecting tube has an end connected to the sliding sleeve, and the at least one sliding sleeve locking member is slidably inserted in the sliding sleeve connecting tube, wherein an end of the at least one sliding sleeve locking member is configured to extend from the sliding sleeve connecting tube and pass through the sliding sleeve to abut against the lower vertical rod; and the sliding sleeve connecting tube is provided with at least one through hole, and the at least one rotating pin passes through the at least one through hole and abuts against the at least one sliding sleeve locking member, wherein the sliding sleeve connecting tube and the at least one sliding sleeve locking member are fixed relative to each other, and the sliding sleeve is fixed to the lower vertical rod (at least Figs. 4 and 8 element 22 and [0037] “at least one of the second hinges 22 has a restraining groove 222 and the central member 16 has at least one restraining portion 162 located in the restraining groove 222. Accordingly, a rotation angle of the connecting member 18 is limited by the restraining portion 162 and the restraining groove 222 during the folding and unfolding process” and [0033] “the latch mechanism 20 can prevent the play yard 1 from inadvertently folding by locking the second hinges 22 to the central member 16. Furthermore, when the latch mechanism 20 locks the connecting members 18, the floating members 26 are unfolded and rest on the lower support members 142, such that a mattress can be disposed on the floating members 26 and the connecting members 18”.  In other words, the hinge 22 is a sliding sleeve with a pin going through its through hole horizontally, and the hinge 22 abuts the locking member (Fig. 8) and vertical rod (Fig. 4).).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the foldable crib frame taught by Mu with the sliding sleeve taught by Mountz because both are directed towards the same field of endeavor of foldable crib frames and doing so involves the use of a known technique (providing sliding sleeves for the folding the lower legs taught by Mountz) with a known device (frame taught by Mu) with predictable results. A person having ordinary skill would have been motivated to do so because “the connecting members 18 are pivotally connected to the central member 16 and the lower support member 142 by the second hinges 22” (Mountz [0030]).


Re Claim 7, the combination of Mu and Mountz teaches:
The quickly foldable crib frame according to claim 6, comprising two lower vertical rods (detailed with respect to claim 6). 
Mountz further teaches:
wherein the two lower vertical rods are arranged spaced apart from each other, and two ends of the sliding sleeve connecting tube are connected to two sliding sleeves sleeved on the two lower vertical rods, respectively (at least Fig. 4); and two sliding sleeve locking members, wherein the two sliding sleeve locking members are arranged spaced apart from each other in the sliding sleeve connecting tube, a first sliding sleeve locking member of the two sliding sleeve locking members abuts against a first lower vertical rod of the two lower vertical rods, and a second sliding sleeve locking member of the sliding sleeve locking members abuts against a second lower vertical of the lower vertical rods (at least Fig. 4-5 element 18, which is symmetrical on both left and right sides).
Re Claim 8, the combination of Mu and Mountz teaches:
The quickly foldable crib frame according to claim 7 (detailed with respect to claim 7). 
Mountz further teaches:
wherein an outer wall of the sliding sleeve connecting tube is provided with sliding slots communicating with an inner cavity of the sliding sleeve connecting tube (at least Fig. 8 shows the elements are all concentric along the tube), each of the two sliding sleeve locking members is provided, at an end of the each of the two sliding sleeve locking members close to the sliding slots, with a sliding protrusion, and each of two sliding protrusions is slidably engaged in one of the sliding slots, to move the two sliding sleeve locking members close to or away from each other (at least Fig. 8 and [0034] “when the actuating member 202 is depressed, the latch portion 2060 of the latch member 206 retracts from the first slot 160 of the central member 16 and disengages from the second slot 220 of the second hinge 22, such that the latch member 206 unlocks the connecting member 18. When the latch member 206 of .
Re Claim 9, the combination of Mu and Mountz teaches:
The quickly foldable crib frame according to claim 8 (detailed with respect to claim 8). 
Mountz further teaches:
further comprising a sliding sleeve unlocking member, wherein the sliding sleeve unlocking member is rotatably sleeved on the sliding sleeve connecting tube, the sliding sleeve unlocking member is provided with a first slot segment and a second slot segment, wherein the first slot segment and the second slot segment communicate with each other to form a trapezoidal slot (at least Fig. 8 element 202), and the first slot segment and the second slot segment are fitted with the two sliding protrusions at different time, to move the two sliding sleeve locking members close to or away from each other; and the sliding sleeve unlocking member is configured to drive the two sliding protrusions to slide from the first slot segment to the second slot segment or from the second slot segment to the first slot segment when rotating relative to the sliding sleeve connecting tube (at least Fig. 8 and [0034] “when the actuating member 202 is depressed, the latch portion 2060 of the latch member 206 retracts from the first slot 160 of the central member 16 and disengages from the second slot 220 of the second hinge 22, such that the latch member 206 unlocks the connecting member 18. When the latch member 206 of the latch mechanism 20 unlocks the connecting members 18, the rail members 12, the upper support members 140, the lower support members 142, the connecting members 18 and the floating members 24 are able to be folded with respect to each other”.).
Re Claim 10, the combination of Mu and Mountz teaches:
The quickly foldable crib frame according to claim 1 (detailed with respect to claim 1). 
Mu further teaches:
wherein a second locking lug integrally formed is arranged on an inner wall of a top end of the lower vertical rod, an unlocking insert integrally formed is arranged on a side wall of the sliding sleeve, wherein the unlocking insert is separably fitted to the second locking lug (at least Fig. 2 and [0056] “Each second attachment device 60 further comprises a retaining member 62 and a retaining guide groove 620 which is formed in the connecting body 61 and matched with the retaining member 62, wherein the retaining member 62 is telescopically disposed on the upper frame 10 and retained in the retaining guide groove 620”.).
Re Claim 11, the combination of Mu and Mountz teaches:
The quickly foldable crib frame according to claim 1. 
Mountz further teaches:
wherein rotating bases on the both sides are connected by a bottom linkage (at least Fig. 4-5 element 18).
Re Claim 12, the combination of Mu and Mountz teaches:
The quickly foldable crib frame according to any one of claim 1 (detailed with respect to claim 1). 
wherein a universal wheel (at least Fig. 4-5 element 22) is rotatably mounted at each of an end of the first bottom horizontal brace rod away from the rotating base and at the end of the second bottom horizontal brace rod away from the rotating base (at least Fig. 4-5 element 18, symmetrical on the left and right sides).
Re Claim 16, Mu teaches:
The quickly foldable crib frame according to claim 13 (detailed with respect to claim 13). 
Mu does not explicitly teach:
further comprising rotating bases, first bottom horizontal brace rods, and second bottom horizontal brace rods, wherein each of the rotating bases is connected to a lower end of one of the lower vertical rods, and each of the first bottom horizontal brace rods and each of the second bottom horizontal brace rods are rotatably connected to two sides of one of the rotating bases, respectively.
However, Mountz teaches:
further comprising rotating bases, first bottom horizontal brace rods, and second bottom horizontal brace rods, wherein each of the rotating bases is connected to a lower end of one of the lower vertical rods, and each of the first bottom horizontal brace rods and each of the second bottom horizontal brace rods are rotatably connected to two sides of one of the rotating bases, respectively (at least Figs. 1 and 5 element 18 and [0030] “The connecting members 18 are pivotally connected to the central member 16 and the lower support member 142 by the second hinges 22”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the foldable crib frame taught by Mu with the rotating lower legs taught by Mountz because both are directed towards the same field of endeavor of foldable crib frames and doing so involves the use of a known technique (folding the lower legs taught by Mountz) with a known device (frame taught by Mu) with predictable results. A person having ordinary skill would have been motivated to do so because “The play yard 1 can be placed on a plane by the foot members 24 and the lower support members 142” (Mountz [0030]).
Re Claim 17, the combination of Mu and Mountz teaches:
The quickly foldable crib frame according to claim 16 (detailed with respect to claim 16). 
Mountz further teaches:
further comprising sliding sleeves, first bottom horizontal brace linkages, and second bottom horizontal brace linkages, wherein each of the sliding sleeves is slidably sleeved on one of the lower vertical rods, each of the first bottom horizontal brace linkages has a first end rotatably connected to one of the sliding sleeves and a second end rotatably connected to one of the first bottom horizontal brace rods, and each of the second bottom horizontal brace linkages has a first end rotatably connected to the one of the sliding sleeves and a second end rotatably connected to the one of the second bottom horizontal brace rods (at least Figs. 4-5 element 22 and [0030] “The connecting members 18 are pivotally connected to the central member 16 and the lower support member 142 by the second hinges 22” and [0032] “the second hinge 22 disposed on the central member 16 has a second slot 220, wherein the second slot 220 is aligned with the first slot 160”.).
Re Claim 18, the combination of Mu and Mountz teaches:
The quickly foldable crib frame according to claim 17 (detailed with respect to claim 17). 
Mu does not explicitly teach:
further comprising a sliding sleeve connecting tube, sliding sleeve locking members, and rotating pins, wherein the sliding sleeve connecting tube has an end connected to the one of the sliding sleeves, and each of the sliding sleeve locking members is slidably inserted in the sliding sleeve connecting tube, and one end of each of the sliding sleeve locking members is configured to extend from the sliding sleeve connecting tube and pass through the one of the sliding sleeves to abut against one of the lower vertical rods; and the sliding sleeve connecting tube is provided with through holes, and each of the rotating pins passes through one of the through holes and abuts against one of the sliding sleeve locking members, wherein the sliding sleeve connecting tube and the one of the sliding sleeve locking members are fixed relative to each other, and each of the sliding sleeves is fixed to the one of the lower vertical rods.
However, Mountz teaches:
further comprising a sliding sleeve connecting tube, sliding sleeve locking members, and rotating pins, wherein the sliding sleeve connecting tube has an end connected to the one of the sliding sleeves, and each of the sliding sleeve locking members is slidably inserted in the sliding sleeve connecting tube, and one end of each of the sliding sleeve locking members is configured to extend from the sliding sleeve connecting tube and pass through the one of the sliding sleeves to abut against one of the lower vertical rods; and the sliding sleeve connecting tube is provided with through holes, and each of the rotating pins passes through one of the through holes and abuts against one of the sliding sleeve locking members, wherein the sliding sleeve connecting tube and the one of the sliding sleeve locking members are fixed relative to each other, and each of the sliding sleeves is fixed to the one of the lower vertical rods (at least Figs. 4 and 8 element 22 and [0037] “at least one of the second hinges 22 has a restraining groove 222 and the central member 16 has at least one restraining portion 162 located in the restraining groove 222. Accordingly, a rotation angle of the connecting member 18 is limited by the restraining portion 162 and the restraining groove 222 during the folding and unfolding process” and [0033] “the latch mechanism 20 can prevent the play yard 1 from inadvertently folding by locking the second hinges 22 to the central member 16. Furthermore, when the latch mechanism 20 locks the connecting members 18, the floating members 26 are unfolded and rest on the lower support members 142, such that a mattress can be disposed on the floating members 26 and the connecting members 18”.  In other words, the hinge 22 is a sliding sleeve with a pin going through its through hole horizontally, and the hinge 22 abuts the locking member (Fig. 8) and vertical rod (Fig. 4).)
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the foldable crib frame taught by Mu with the sliding sleeve taught by Mountz because both are directed towards the same field of endeavor of foldable crib frames and doing so involves the use of a known technique (providing sliding sleeves for the folding the lower legs taught by Mountz) with a known device (frame taught by Mu) with predictable results. A person having ordinary skill would have been motivated to do so because “the connecting members 18 are pivotally connected to the central member 16 and the lower support member 142 by the second hinges 22” (Mountz [0030]).
Re Claim 19, the combination of Mu and Mountz teaches:
The quickly foldable crib frame according to claim 18. 
Mountz further teaches:
comprising two lower vertical rods, wherein the two lower vertical rods are arranged spaced apart from each other, and two ends of the sliding sleeve connecting tube are connected to the sliding sleeves sleeved on the two lower vertical rods, respectively (at least Fig. 4); and two sliding sleeve locking members, wherein the two sliding sleeve locking members are arranged spaced apart from each other in the sliding sleeve connecting tube, a first sliding sleeve locking member of the two sliding sleeve locking members abuts against a first lower vertical rod of the two lower vertical rods, and a second sliding sleeve locking member of the sliding sleeve locking members abuts against a second lower vertical rod of the two lower vertical rods (at least Fig. 4-5 element 18, which is symmetrical on both left and right sides).
Re Claim 20, the combination of Mu and Mountz teaches:
The quickly foldable crib frame according to claim 19 (detailed with respect to claim 19). 
Mountz further teaches:
wherein an outer wall of the sliding sleeve connecting tube is provided with sliding slots communicating with an inner cavity of the sliding sleeve connecting tube (at least Fig. 8 shows the elements are all concentric along the tube), each of the two sliding sleeve locking members is provided, at an end of the each of the two sliding sleeve locking members close to one of the sliding slots, with a sliding protrusion, and each of two sliding protrusions is slidably engaged in one of the sliding slots (at least Fig. 8 and [0034] “when the actuating member 202 is depressed, the latch portion 2060 of the latch member 206 retracts from the first slot 160 of the central member 16 and disengages from the second slot 220 of the second hinge 22, such that the latch member 206 unlocks the connecting member 18. When the latch member 206 of the latch mechanism 20 unlocks the connecting members 18, the rail members 12, the upper support members 140, the lower support members 142, the connecting members 18 and the floating members 24 are able to be folded with respect to each other”.); the quickly foldable crib frame further comprises a sliding sleeve unlocking member, wherein the sliding sleeve unlocking member is rotatably sleeved on the sliding sleeve connecting tube, the sliding sleeve unlocking member is provided with a first slot segment and a second slot segment, wherein the first slot segment and the second slot segment communicate with each other to form a trapezoidal slot (at least Fig. 8 element 202), and the first slot segment and the second slot segment are fitted with the two sliding protrusions at different time, and the two sliding sleeve locking members are moved close to or away from each other; and the sliding sleeve unlocking member is configured to drive the two sliding protrusions to slide from the first slot segment to the second slot segment or from the second slot segment to the first slot segment when rotating relative to the sliding sleeve connecting tube (at least Fig. 8 and [0034] “when the actuating member 202 is depressed, the latch portion 2060 of the latch member 206 retracts from the first slot 160 of the central member 16 and disengages from the second slot 220 of the second hinge 22, such that the latch member 206 unlocks the connecting member 18. When the latch member 206 of the latch mechanism 20 unlocks the connecting members 18, the rail members 12, the upper support members 140, the lower support members 142, the connecting members 18 and the floating members 24 are able to be folded with respect to each other”.).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mu.
Re Claim 13, Mu teaches:
A quickly foldable crib frame (at least Fig. 3A and [0008] “a foldable crib”.), comprising a first U-shaped surrounding frame, a second U-shaped surrounding frame (at least Fig. 5A elements 11 and [0070] “an upper frame body 11”.), upper vertical rods (at least Fig. 2 elements 41), and lower vertical rods (at least Fig. 2 elements 42), wherein two free ends of the first U-shaped surrounding frame and two free ends of the second U-shaped surrounding frame are each rotatably connected to first ends of the upper vertical rods (at least Fig. 3A element 60 and [0053] “a plurality of second attachment device 60 each of which is located between the upper frame 10 and the supporters 40. Each second attachment device 60 comprises a connecting body 61 which is designed as a T-shaped structure for connecting the upper frame 10 and the corresponding supporters 40. The upper end of the connecting body 61 is sleeved on the upper frame 10, and the lower end of the connecting body 61 is sleeved on one of the supporters 40”), and second ends of the upper vertical rods are slidably fitted in the lower vertical rods in length directions of the lower vertical rods (at least Fig. 2 and [0049] “each of the supporters 40 further comprises an adjusting device 43 which is disposed at a lower portion of the upper upright member 41 and is sleeved with the lower upright member 42, and the adjusting advice 43 is able to be slid upwardly and downwardly along the corresponding lower upright member 42 to change the relative position between the upper upright member 41 and the lower upright member 42”.),
wherein the quickly foldable crib frame further comprises first surrounding frame connectors, second surrounding frame connectors, upper vertical rod connectors, and riveting pins, wherein each of the first surrounding frame connectors is mounted at a free end of the two free ends of the first U-shaped surrounding frame, each of the second surrounding frame connectors is mounted at a free end of the two free ends of the second U-shaped surrounding frame, each of the upper vertical rod connectors is mounted at an upper end of one of the upper vertical rods, and each of the first surrounding frame connectors and corresponding one of the second surrounding frame connectors are rotatably connected to corresponding one of the upper vertical rod connectors by one of the riveting pins (at least Fig. 2 , and each of the first surrounding frame connectors and corresponding one of the second surrounding frame connectors are rotatably connected to corresponding one of the upper vertical rod connectors by one of the riveting pins (at least [0056] “In the normal state, the retaining member 62 is protruded from the retaining guide groove 620 to limit the rotation angle between the connecting body 61 and the upper frame 10. For example, during the process of mounting the supporting frame 20 on the supporters 40, the inward rotation of the supporters 40 under the force from the upper frame 10 which hinders against the installation of the supporting frame 20 is limited by the retaining member 62. In case of folding the crib 1 for storing and transportation, the retaining member 62 is able to be pushed inwardly so as not to affect the rotation between the connecting body 61 and the upper frame 10”.).
Re Claim 15, Mu teaches:
The quickly foldable crib frame according to claim 13, wherein each of the lower vertical rods is in a tube structure, and each of the upper vertical rods is slidably inserted into one of the lower vertical rods (at least Fig. 2 and [0049] “each of the supporters 40 further comprises an adjusting device 43 which is disposed at a lower portion of the upper upright member 41 and is sleeved with the lower upright member 42, and the adjusting advice 43 is able to be slid upwardly and downwardly along the corresponding lower upright member 42 to change the relative position between the upper upright member 41 and the lower upright member 42”.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GEORGE SUN/Examiner, Art Unit 3673             

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673